DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 10, 15, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, line 6, ‘the filler’ lacks antecedence.
In claim 7, ‘the filler’ lacks antecedence.
In claim 10, lines 10 and 12, “the port” lacks antecedence.
In claim 15, line 6, ‘the filler’ lacks antecedence.
In claim 16, ‘the filler’ lacks antecedence.
In claim 19, line 5, ‘the internal space’ and lines 11 and 13, ‘the port’ lack antecedence.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terumo (WO 2015/141136 -cited by applicant).
Re claims 1, 10: Terumo discloses a diagnostic imaging catheter comprising:
a rotatable drive shaft 330 having an optical transmitter and receiver 352 and an ultrasound transmitter and receiver 351 disposed on a distal portion of the rotatable drive shaft, and an optical fiber 342 connected to the optical transmitter and receiver and a signal line 341 connected to the ultrasound transmitter and receiver [0023, Figure 3; see the drive shaft 330 with transducer 351 and signal line 341, and optical transceiver 351 and fiber 342];
an elongated sheath 310 configured to be inserted into a biological lumen, the drive shaft configured to be inserted into the elongated sheath, and the elongated sheath including a lumen through which a solution flows [0016, 0022, Figure 3; see the priming liquid in the sheath 310 and the sheath 310 inserted in a blood vessel];
a hub 401 that includes a port 201a supplying the solution to the Iumen of the sheath, and an internal space communicating with the lumen of the sheath, the lumen configured to receive the solution from the port and wherein the optical fiber and 
a connector portion 410 that includes an optical connector 342a accommodated in the internal space of the hub (see distal region of 342a in Figure 4a); and optically connected to an external optical connector provided in an external device and the optical fiber, and an electrical connector 321a,b,c electrically connected to an external electrical connector provided in the external device and the signal line (Figure 3; 4a; wherein the optical fiber 342 and signal line 341 are coupled through and into the connector portion 410 which connects to external device as shown in Figure 1];
a first seal portion 402 configured to prevent the solution from the port from flowing into a first connection portion between the optical connector and the optical fiber (Figure 4a; see seal 402 that prevents liquid from flowing towards the connector including the space between the optical connector and the optical fiber); and
a second seal portion configured to prevent the solution from the port from flowing into a second connection portion between the signal line and the electrical connector (Figure 4a; see the interface between 330 and 410 which prevents liquid from flows towards the inside of element 410).
Re claims 2, 11: The connector portion further includes a connection member attaching the optical connector, and the connection member includes an insertion part having a cavity through which the optical fiber is inserted from a distal end to a proximal end (Figure 4b, see the inner portion of connector portion 410 as a cavity into which the fiber 342 is inserted through an insertion part and having a distal and proximal end).

Re claims 4, 13: The connection member includes a communication hole communicating with the cavity of the insertion part from an outer surface (Figure 4A; see end 342a wherein the end portion of the lumen into which the fiber is inserted is a communicating hole).
Re claims 5, 14: The signal line is partially accommodated in the insertion part, and the connection member includes a guiding portion guiding the signal line accommodated in the insertion part to the second connection portion, and a mounting portion mounting the electrical connector [0032, Figure 4A; see the signal line 341 and electrical connector 321a,b,c which are mounted within connector 410]
Re claims 6, 15: The connector portion includes a covering member that is attached to the connection member and that forms a covering space covering the second connection portion in a state attached to the connection member (Figure 4A; see portion within 321a,b,c that forms a covering space as it covers the second connection portion as the portion between the signal line and the electrical connector), and the second seal portion is formed by assembling the covering member to the connection member to cover the second connection portion and filling the covering space with the filler (Figure 4A; see the interface between 330 and 410 and is coupled to the covering space formed by 321a,b,c).
Re claim 19: Terumo method for using a diagnostic imaging catheter [0001; see the use of a diagnostic imaging catheter], the method comprising:

preventing the solution from the port from flowing into a first connection portion between the optical connector and the optical fiber with a first seal portion (Figure 4a; see seal 402 that prevents liquid from flowing towards the connector including the space between the optical connector and the optical fiber); and
preventing the solution from the port from flowing into a second connection portion between the signal line and the electrical connector with a second seal portion (Figure 4a; see the interface between 330 and 410 which prevents liquid from flows towards the inside of element 410).

filling the first seal portion with a filler in the cavity of the insertion part(Figure 4A, 4B; wherein the region/portion 402 is filled); and
forming the second seal portion by assembling a covering member to the connection member to cover the second connection portion that forms a covering space covering the second connection portion in a state attached to the connection member, and filling the covering space with the same filler as the first connection portion (Figure 4A; see portion within 321a,b,c that forms a covering space as it covers the second connection portion as the portion between the signal line and the electrical connector; and see the interface between 330 and 410 and is coupled to the covering space formed by 321a,b,c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Terumo (WO 2015/141136 -cited by applicant), as applied to claims 6 and 15, in view of Jenner et al (US Pub 2013/0223798).
Re claims 7, 8, 16, 17: Terumo discloses all features except that the filler includes an adhesive that is UV curable. However, Jenner teaches of a device with a drive shaft 500 and optical fiber 630 (see Figure 4A) wherein a UV-cured adhesive is used for an attachment means [0110; see the UV-cured adhesive]. It would have been obvious to the skilled artisan to modify Terumo, to use a UV-cured adhesive as taught by Jenner, in order to provide secure attachment for the components of the optical fiber device through the well-known adhesive.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Terumo (WO 2015/141136 -cited by applicant) and Jenner et al (US Pub 2013/0223798), as applied to claims 7 and 16, in view of Hira et al (US Pub 2011/0048764).
Re claims 9, 18: Terumo and Jenner disclose all features except that the signal line contains a fluorine-based resin on a surface, and the surface of the signal line is subjected to a surface processing which improves an adhesive force to the adhesive. However, Hira teaches of ultrasound catheter systems [0012] wherein a signal line contains a fluorine-based resin on a surface, and the surface of the signal line is subjected to a surface processing which improves an adhesive force to the adhesive [0030; see the fluorine-based resin such as PTFE as a coating layer of the wire/cable, which improves adhesion]. It would have been obvious to the skilled artisan to modify 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793